Order filed December 21, 2011




                                              In The
                        Fourteenth Court of Appeals
                                  ____________
                                NO. 14-10-00713-CR
                                  ____________
                       THEODORE CHARLES SCHMIDT, Appellant
                                        V.
                           THE STATE OF TEXAS, Appellee

                            On Appeal from the 182nd District Court
                                     Harris County, Texas
                                Trial Court Cause No. 1204964

                                            ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of States Exhibits' 75 (videotape), 78-B (video
disk), 80 (disk/video), and 80A (thumb drive with video).

       The clerk of the 182nd District Court is directed to deliver to the Clerk of this court the
original of States Exhibits' 75 (videotape), 78-B (video disk), 80 (disk/video), and 80A (thumb
drive with video), on or before January 6, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of States Exhibits' 75
(videotape), 78-B (video disk), 80 (disk/video), and 80A (thumb drive with video), to the clerk of
the 182nd District Court.




                                                       PER CURIAM